Opinion filed March 7, 2013




                                             In The

         Eleventh Court of Appeals
                                          __________

                                     No. 11-13-00079-CR
                                         __________

                                   IN RE TONY RAY JONES


                                       Original Proceeding


                            MEMORANDUM                  OPINION
        Appearing pro se, Relator, Tony Ray Jones, a prison inmate, has filed an original
proceeding wherein it appears that he is attempting to obtain postconviction habeas corpus relief.
Finding that we lack jurisdiction, we dismiss the petition.
        The habeas corpus procedure set out in Article 11.07 of the Texas Code of Criminal
Procedure provides the exclusive remedy for felony postconviction relief in state court. See TEX.
CODE CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2012); Bd. of Pardons & Paroles ex rel.
Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995).
There is no role for the courts of appeals in the procedure under Article 11.07. See TEX. CODE
CRIM. PROC. ANN. art. 11.07, § 3; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 242 (Tex.
Crim. App. 1991).       Accordingly, we dismiss Relator’s original proceeding for want of
jurisdiction.


March 7, 2013                                                 PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.